DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/5/2021.
Claim 1 is amended.
Claim 4 is cancelled.
Claims 1-3 are pending.
The Applicant has overcome the rejection of claims 1-4 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 1/5/2021.
The Applicant has overcome the rejection of claim 2 under 35 USC 112(d) as failing to include all the limitations of the claim upon which it depends by amending the claims in the reply filed 1/5/2021.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 1/5/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Karles et al. (US 2011/0104218).
Regarding claims 1-3, Karles discloses a tobacco-containing smokable product (Paragraph 2) comprising processed tobacco in the form of a shred in concentrations of 1-99% by weight (paragraph 43), ascorbic acid in a range of 0.01 up to 5 wt% (Paragraph 42), and propylene glycol as a humectant in an amount of 0.001 to 5 wt% (Paragraph 44) and as a plasticizing agent in the range of 0.001 to 20 wt% (Paragraph 50). 
Regarding the claim limitation “an acid that has a first acid dissociation constant pKa1 of 4.0 to 6.0 inclusive and a boiling point of 366 to 600 °C,” the ascorbic acid of Karles necessarily has these properties. Specifically, Table 1 of the instant specification describes that ascorbic acid has a boiling point of 553 °C and a pKa1 of 4.17. “Where the claimed and prior art products are identical or substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01. 
Regarding the claim limitations “propylene glycol at 20% mass or more” and “acid at 0.2 to 10% by mass” in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fazlani (US 2006/0254606) and in view of Li et al. (US 2016/0345621).
Regarding claims 1-3, Fazlani discloses a smoking composition for hookah (abstract) comprising 15-82% tobacco which is cut into  lengths of 4-40 mm (Paragraph 29; equivalent to shreds of tobacco), 2-25% a humectant (1) including glycerol, 0.10-12% a humectant (2) including propylene glycol, and 0.08-7.0% of a flavor (1) including ascorbic acid (Paragraph 23). 
Regarding the claim limitation “an acid that has a first acid dissociation constant pKa1 of 4.0 to 6.0 inclusive and a boiling point of 366 to 600 °C,” the ascorbic acid of Karles necessarily has these properties. Specifically, Table 1 of the instant specification describes that ascorbic acid has a boiling point of 553 °C and a pKa1 of 4.17. “Where the claimed and prior art products are identical or substantially identical in structure of composition, or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01. 
Regarding the claim limitation “the acid at 0.25% by mass to 10% by mass,” in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
However, Fazlani does not explicitly teach propylene glycol at 20% mass or more.”
Li teaches a formulation of an electronic vaping device (abstract) wherein it is well known in the art that the ratio of propylene glycol to glycerin affects the visibility of the exhaled vapor; for formulations containing mainly propylene glycol, the exhaled vapor is invisible, and adding glycerin makes the exhaled vapor visible and observable (Paragraph 92). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the ratio of glycerol and propylene glycol to achieve different amounts of vapor visibility as suggested by Li because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747